Under the statute and decisions of this court the rule of liberal, not strict, construction applies to pleadings. Comp. Laws 1913, § 7458; First Nat. Bank v. Messner, 25 N.D. 263, 141 N.W. 999. Applying this liberal rule of construction, I am of the opinion that the complaint, setting forth the note in full, alleging the execution of the same by the defendants and their indebtedness to plaintiff by reason thereof, is sufficient to admit proof either that defendants signed the same as individuals or are individually liable. See 8 C.J. 876; Albany Furniture Co. v. Merchants Nat. *Page 29 
Bank, 17 Ind. App. 531, 60 Am. St. Rep. 178, 47 N.E. 227; McKensey v. Edwards, 88 Ky. 272, 3 L.R.A. 397, 21 Am. St. Rep. 339, 10 S.W. 815; Grafton Bank v. Flanders, 4 N.H. 239. A motion to make more definite the allegations of the complaint might have obviated this appeal as well as many questions now presented, speculative in their nature. In my opinion the application of a technical or somewhat strict interpretation of the pleadings serves merely to delay the ascertainment of the evidentiary facts and the expeditious administration of justice. The demurrer should have been overruled as to both defendants.